DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A.	“cleaning system” in claim 1-7, 25-26 interpreted as one or a combination of a brush or spray box and drying unit [0093] and equivalents thereof.
B.	“carrier transport system” in claim 1-7, 25-26 interpreted as a carrier support module comprising a support shaft, actuator coupled to the support shaft, carrier platform coupled to the shaft and to be coupled to the substrate carrier [0064] and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 6, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka (prev. presented US 6332826) in view of Anderson (prev. presented US 5,957,764) and US Patent Application Publication 2015/0314418 of Shinozaki et al., hereinafter Shinozaki.
Regarding claim 1, Katsuoka teaches a polishing system (abstract), comprising: 
a first processing region (region enclosed by box F in Fig 1,9); a cleaning system disposed in the first processing region (14a-b, and 18a-b Fig 1,9 and col 5, ln 10-20) ; a first substrate handler (26a Fig 1,9 col 6, ln  65 to col 7, ln 32) disposed in the first processing region (26a Fig 1,9, located in box F) for transferring substrates from a second processing region to the cleaning system (col 6, ln 65 to col 7, ln 32); the second processing region (portion having 10a and b Fig 1,9); and at least two polishing modules coupled together and disposed in the second processing region (polishing units 10a and b Fig 1,9), each individual polishing module of the at least two polishing modules comprising: a polishing processing region (area of 10a or 10b Fig 1,9); a polishing platen (38 Fig 1, 2, and 9 referred to as a turntable); a carrier loading station (30 Fig 2 and col 5 ln 20-35); a substrate carrier (32 or 34 Fig 2); and a substrate carrier transport system (36 Fig 2 col 5, ln 20-45) comprising: support shaft (50 Fig 2), actuator coupled to the support shaft (47 Fig 2), carrier platform coupled to the shaft (52 Fig 2) and to be coupled to the substrate carrier (32 or 34 Fig 2) all described in col 5, ln 30-45)) for moving the  substrate carrier (32 or 34 Fig 2) between the polishing platen (38 Fig 2) and the carrier loading station (30 Fig 2), wherein the polishing platen, the carrier loading station, and the substrate carrier transport system are arranged in a one-to-one-to-one relationship within the polishing processing region within each of the polishing modules (Fig 1, see 10a and 10b). Katsuoka fails to teach the polishing system is a modular polishing system with a  first modular frame defining one the first processing region and one or more second modular frames coupled to the first modular frame and defining the second processing region. In the same field of endeavor of chemical mechanical polishing apparatuses (abstract), Anderson teaches a modular polishing apparatus (abstract) in which each module is encompassed by a frame (col 2, ln 40-52). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka to include the modules or processing regions being defined by modular frames because Anderson teaches this is a functional alternative for defining the regions and supporting the structures of the apparatus while allowing for duplication of the machines and easier adaptation to the customer’s production needs and facility space (col 2, ln 20-35) to reach a broader range of facility spaces (col 2, ln 15-20). Katsuoka further fails to teach a plurality of panels vertically disposed between adjacent corners of the polishing processing region, the plurality of panels configured to enclose and isolate the polishing processing region of each of the at least the two polishing modules. In the same field of endeavor of polishing apparatuses (abstract), Shinozaki teaches vertical panels between adjacent corners (45 Fig 10) for separating the polishing regions [0078]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka to include these panels because Shinozaki teaches this prevents hazardous gases from diffusing into the environment [0039].
Regarding claim 2, Katsuoka teaches the substrate carrier (32 or 32 Fig 2) of at least one of the at least two polishing modules is a first substrate carrier (32 Fig 2) and the at least one polishing module further comprises a second substrate carrier (34 Fig 2), and the substrate carrier transport system is configured to concurrently position the first substrate carrier above the polishing platen and the second substrate carrier above the carrier loading station (col 7, ln 35-40).
Regarding claim 6, Katsuoka teaches the apparatus further comprising a plurality of system loading stations (12a, b Fig 1, 9, col 5, ln 5-10) wherein the first processing region (region denoted by box F, Fig 1, 9) is disposed between the plurality of system loading stations and the second processing region (region having 10a,b Fig 1,9).
Regarding claim 25, the combination remains as applied to claim 1 above. Shinozaki fails to teach the panels are disposed between a plurality of upright supports. Anderson teaches a frame (16 Fig 1, 6) as part of the polishing module. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use this frame configuration of upright supports to support and have the panels of Shinozaki disposed between the upright supports because Shinozaki teaches a cubic type shape without disclosing the structural support of the panels and Anderson has demonstrated a frame with upright supports for supporting components of the apparatus and defining the module.
Claim 3, 5, 7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka in view of Anderson and Shinozaki as applied to claim 1 above, and further in view of Wu (prev. presented US 2014/0220863).
Regarding claim 3, Katsuoka teaches a third processing region (20 Fig 1, 9) between the first processing region (a portion of box F around  20 Fig 1,9) and the second processing region (10a,b Fig 1,9) and this is disposed in an arrangement that allows for substrates to be directly transferred thereto and therefrom using the first substrate handler (26a Fig 1, 9) (col 6, ln 65 to col 7, ln 35). Katsuoka fails to teach the one or more processing systems in the third processing region comprise one or more of a location specific polishing module, metrology station, or one or more buffing stations or a combination thereof. In the same field of endeavor of chemical mechanical polishing apparatuses (abstract), Wu teaches including a rework station (116 Fig 2) for corrective or supplemental polishing [0025-0026] after transport from the polishing station and prior to transport to the cleaning station [0024]. Wu also teaches this station includes a measurement apparatus (122 Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka to include this rework station and/or measurement apparatus in addition to or in place of the holding station (20 Fig 1, 9) because Wu teaches this allows for determining addressing uniformity issues or specific removal of a particular layer or locations [0025-0027]. 
Regarding claim 5, Katsuoka teaches one processing system (20 Fig 1, 9) in the first processing region (box F Fig 1,9). Katsuoka fails to teach the one or more processing systems comprise one or more of a location specific polishing module, metrology station, or one or more buffing stations or a combination thereof. In the same field of endeavor of chemical mechanical polishing apparatuses (abstract), Wu teaches including a rework station (116 Fig 2) for corrective or supplemental polishing [0025-0026] after transport from the polishing station and prior to transport to the cleaning station [0024]. Wu also teaches this station includes a measurement apparatus (122 Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka to include this rework station and/or measurement apparatus in addition to or in place of the holding station (20 Fig 1, 9) because Wu teaches this allows for determining addressing uniformity issues or specific removal of a particular layer or locations [0025-0027]. 
Regarding claim 7, Katsuoka teaches the apparatus further comprising a plurality of system loading stations (12a, b Fig 1, 9, col 5, ln 5-10) and teaches the first substrate handle (26a Fig 1,9) is disposed between the cleaning system and the second processing region, but fails to teach or render obvious (in the combination with Anderson) the one or more second modular frames is disposed proximate the plurality of loading stations because Katsuoka teaches the first processing region is between the second processing region and the plurality of loading stations. Wu teaches the polishing apparatus may have a different layout such that the polishing stations (115 Fig 2) are proximate the loading stations (128 Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to include this arrangement because Wu demonstrates it as a functional alternative for a processing apparatus including cleaning stations and polishing stations and because the combination, and in particular Anderson, has taught the modular configuration allows for rearrangement of the stations to fit the desired use and floor plan of the customer. 
Regarding claim 26, Katsuoka in view of Anderson and Shinozaki fails to teach a robot between the two polishing modules. Wu teaches a robot (124 Fig 2) between the two polishing modules (115 both Fig 2) that is within the second region. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include this robot of Wu because Wu teaches it allows for transferring between the polishing modules [0024].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka in view of Anderson, Shinozaki, and Wu as applied to claim 3 above, and further in view of Yamaguchi (prev. presented 2016/0099156).
Regarding claim 4, the combination remains as applied to claim 3 from which claim 4 depends. Katsuoka teaches vertical stacking in the arrangement of station 20 (Fig 7), but it is unclear how this would work with the combination in which 20 is replaced with a rework station. In the same field of endeavor of polishing apparatuses (abstract), Yamaguchi teaches that a post polishing station (buffing station 300 Fig 1 and 3A-B) includes vertically stacked stations (300A, 300B fig 3B). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the vertically stacked stations arrangement of Yamaguchi in the apparatus of the combination in the cleaning and post processing stations because this allows for faster throughput of the post processing and cleaning (more stations available for use) without modifying the horizontal space (i.e. footprint) of the apparatus (Fig 1 of Yamaguchi).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 25-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 9, 12-16, 21-22 of copending Application No. 16/851012 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-6, 9, and 12-16 of 16/851012 include all the limitations of instant claim 1-7. Also note that applicant has elected the same species as the elected species of the instant application and has indicated the withdrawn claims are directed to the other species. If a rejoinder occurs later in prosecution, the double patenting may extend to the withdrawn claims if appropriate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/871588 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-10 of 16/871588 include all the limitations of instant claim 1-7. Also note that applicant has elected the same species as the elected species of the instant application and has indicated the withdrawn claims are directed to the other species. If a rejoinder occurs later in prosecution, the double patenting may extend to the withdrawn claims if appropriate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 07/08/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues the prior art at previously applied does not teach the claimed panels (reply p 10-12). This is moot in view of the new rejection including Shinozaki which teaches the panels. Therefore the arguments are not persuasive.
Regarding the double patenting rejection, the amended limitations of the copending applications have been considered and the amended limitations are directed to the same subject matter as the instant claims and therefore the double patenting rejections have been updated and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                         /MARGARET KLUNK/Examiner, Art Unit 1716  

/KEATH T CHEN/Primary Examiner, Art Unit 1716